     Case 7:08-cv-00061 Document 132 Filed on 08/11/21 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION


UNITED STATES OF AMERICA,                       §
     Plaintiff,                                 §
                                                §
v.                                              § CASE NO. 7:08-cv-0061
                                                § (LEAD CASE)
26.744 ACRES OF LAND, MORE OR                   §
LESS, SITUATED IN STARR                         §
COUNTY, STATE OF TEXAS; AND                     §
ANABELL G. GARCIA, ET AL.                       §
       Defendants.                              §


                          MOTION TO APPEAR BY TELEPHONE

TO THE HONORABLE COURT:

       Defendant City of Roma, Texas, and the 26.744 acres of land, more or less, to the extent

such land is owned or controlled by the City of Roma, Texas (the “City”), hereby files this

motion to permit Joshua D. Katz to attend the status conference set for August 17, 2021, at 9:00

a.m. before the Honorable Micaela Alvarez by telephone. This request is made pursuant to

Special Order M-2021-5, issued by the Southern District of Texas, McAllen Division, on August

6, 2021, allowing counsel to seek appearance by telephone or video conference due to the

exigent circumstances created by the Covid-19 pandemic. Mr. Katz is available to attend the

status conference by telephone at the appointed time and may be reached at his direct line, (512)

404-7716, and is also available for attendance via video conference if preferred by the Court.

       Mr. Katz has conferred with Assistant United States Attorney Baltazar Salazar, but at the

time of filing has not heard back whether the United States is opposed or unopposed to this

Motion.




                                                1
     Case 7:08-cv-00061 Document 132 Filed on 08/11/21 in TXSD Page 2 of 3




       WHEREFORE, PREMISES CONSIDERED, Defendant City of Roma, Texas,

respectfully requests that Joshua D. Katz be permitted to appear by telephone at the status

conference on August 17, 2021, at 9:00 a.m.


                                              Respectfully submitted,

                                    By:       /s/ Joshua D. Katz
                                              Joshua D. Katz
                                              Attorney-in-charge
                                              Texas Bar No. 24044985
                                              Southern District No. 2156333
                                              jkatz@bickerstaff.com

                                              Philip B. Arnold
                                              Texas Bar No. 24044710
                                              parnold@bickerstaff.com

                                              BICKERSTAFF HEATH
                                              DELGADO ACOSTA LLP
                                              3711 South MoPac Expressway
                                              Building One, Suite 300
                                              Austin, Texas 78746
                                              Telephone: (512) 472-8021
                                              Fax: (512) 320-5638

                                              COUNSEL FOR DEFENDANT CITY OF
                                              ROMA, TEXAS




                                                 2
     Case 7:08-cv-00061 Document 132 Filed on 08/11/21 in TXSD Page 3 of 3




                               CERTIFICATE OF SERVICE

       I certify that on this 11th day of August, 2021, a true and correct copy of the foregoing

document was filed with the Court via the CM/ECF, and that a true and correct copy of this

document was served upon all counsel of record by electronic service via the Court’s CM/ECF.



                                            /s/ Joshua D. Katz
                                            Joshua D. Katz




                                               3
